Filed 08/07/19                                                                                          Case 17-13797                             Doc 1579



                                                                      1 WEILAND GOLDEN GOODRICH LLP
                                                                        Jeffrey I. Golden, State Bar No. 133040
                                                                      2 jgolden@wgllp.com
                                                                        Ryan W. Beall, State Bar No. 313774
                                                                      3 rbeall@wgllp.com
                                                                        650 Town Center Drive, Suite 600
                                                                      4 Costa Mesa, California 92626
                                                                        Telephone 714-966-1000
                                                                      5 Facsimile      714-966-1002

                                                                      6 Attorneys for Interested Party
                                                                        Southern Inyo Healthcare District
                                                                      7

                                                                      8                         UNITED STATES BANKRUPTCY COURT

                                                                      9                          EASTERN DISTRICT OF CALIFORNIA

                                                                     10                                     FRESNO DIVISION

                                                                     11 In re                                      Case No. 17-13797
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 TULARE LOCAL HEALTHCARE                    Chapter 9
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                        DISTRICT, dba TULARE REGIONAL
                                                                     13 MEDICAL CENTER,                            DC No.: WW-108

                                                                     14               Debtor.                      NOTICE OF WITHDRAWAL OF
                                                                                                                   STIPULATION TO CONTINUE HEARING
                                Tel 714-966-1000




                                                                     15                                            ON DEBTOR'S OBJECTION TO PROOFS
                                                                                                                   OF CLAIM NUMBERS 235 AND 238 FILED
                                                                     16                                            BY SOUTHERN INYO HEALTHCARE
                                                                                                                   DISTRICT
                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                                                                                                NOTICE
Filed 08/07/19                                                                                          Case 17-13797                                         Doc 1579



                                                                     1 TO THE HONORABLE RENÉ LASTRETO II, THE DEBTOR, AND ALL PARTIES IN

                                                                     2 INTEREST:

                                                                     3        PLEASE TAKE NOTICE that Southern Inyo Healthcare District ("SIHD"), interested
                                                                     4 party in the above-captioned bankruptcy case withdraws, without prejudice, its Stipulation

                                                                     5 to Continue Hearing on Debtor's Objection to Proofs of Claim Numbers 235 and 238 Filed

                                                                     6 by Southern Inyo Healthcare District [Dkt. 1577] filed August 2, 2019.

                                                                     7

                                                                     8 Dated: August 7, 2019                        WEILAND GOLDEN GOODRICH LLP

                                                                     9

                                                                     10                                             By: /s/ Jeffrey I. Golden
                                                                                                                        Jeffrey I. Golden
                                                                     11                                                 Attorneys for Interested Party
                                                                                                                        Southern Inyo Healthcare District
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13

                                                                     14
                                Tel 714-966-1000




                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                                                                    2                                       NOTICE
